Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The substitute specification filed 5-28-20 has been approved for entry by the examiner.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 5, the dependency of this claim is unknown and, consequently, the scope of claim 5 is ambiguous.  In claim 5 lines 1-2, it is suggested to change "according to claim," to --according to claim 1,--. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al (US 2008/0066839) in view of Japan 585 (JP 2006-088585) and Furusawa (US 2015/0151586).
	Sandstrom et al discloses a pneumatic tire having a tread comprising a CAP RUBBER LAYER 4 and a transition rubber layer 6 ("BASE RUBBER LAYER" 6) [FIGURES 1-2].  The tread has a lug and groove configuration comprising lugs 2 (contact elements) and grooves 3 [paragraphs 26, 67, FIGURES 1-2].  The "BASE RUBBER LAYER" 6 extends above the bottom of the grooves to include from about 5 to about 50% of the height of the lugs extending from the bottom of the grooves [paragraph 47, FIGURES 1-2].  The "BASE RUBBER LAYER" 6 becomes exposed and thereby becomes a new portion of the running surface of the tread prior to the tread being sufficiently worn to warrant removing the tire from service [paragraph 12].  The "BASE RUBBER LAYER" 6 comprises scrap rubber and/or coal dust wherein the scrap rubber is comprised of at least one of partially depolymerized cured rubber and particulate precured rubber [paragraphs 7, 15-22, 27-37].  Thus, Sandstrom et al teaches a "BASE RUBBER LAYER" 6 comprising solid rubber particles containing no hollow nor void inside.  Furthermore, Sandstrom et al teaches that the CAP RUBBER 
	As to claims 1, 3 and 4, it would have been obvious to one of ordinary skill in the art to provide Sandstrom et al's tire such (A) that the tread comprises a wear indicator and incisions (sipes) [claim 1], (B) incision density DLN is greater than incision density DLU at a predetermined tread depth (predetermined tread depth between 1.5 mm smaller than depth of the grooves and a level above a tread wear indicator) [claim 1], (C) incision density DLN is greater than incision density DLU at a level of the tread wear indicator, (D) the incision density DLN is at least 5% greater than the incision density DLU [claim 3], the predetermined remaining tread depth is between 70% of the depth of the grooves and the level of the tread wear indicator wherein the incision density DLN is greater than the incision density DLU at the predetermined tread depth [claim 4] since (1) Japan 585 discloses providing a tire tread with a wear indicator having a height of 1.8 mm in a groove wherein the height of the wear indicator indicates minimum depth stipulated by laws and regulations [FIGURES 1-2, paragraph 20 of machine translation] and (2) Furusawa teaches improving braking performance on ice and improving steering stability on snow by providing a tire tread having grooves and blocks (lugs) such that the blocks comprise main sipes 51 and auxiliary sipes 52 wherein the grooves have a depth such as 8.9 mm, the main sipes 51 have a depth DM of 60-120% groove depth and the auxiliary sipes have a first bent section having depth DS1 of 60-120% main sipe depth DM and a second bent sipe section having depth DS2 = = 0.2 to 2.0 mm [FIGURES 2, 3, 4A, 4B].      

	As to claim 2, Sandstrom et al's tread comprises CAP RUBBER LAYER 4 and "BASE RUBBER LAYER" 6.  It is noted that Sandstrom et al teaches that layer 5 is optional [paragraph 66].
	As to claim 6, it would have been obvious to one of ordinary skill in the art to provide Sandstrom et al's tire tread such that an amount of the solid particles in the "BASE RUBBER LAYER" is from 3 to 40 volume percent since Sandstrom et al teaches using 5 to 50 phr rubber particles in the "BASE RUBBER LAYER" 6 [paragraph 30-33].
	As to claim 7, it would have been obvious to one of ordinary skill in the art to provide Sandstrom et al's "BASE RUBBER LAYER" 6 such that the solid particles are crumb rubber particles, particles obtained by reducing scrap tire(s) or other rubber(s) into granules with reinforcing materials removed along with any other contaminants since (1) Sandstrom et al teaches using scrap rubber particles in the "BASE RUBBER LAYER" 6 and optionally (2) official notice is taken that "crumb rubber particles, 
7)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al (US 2008/0066839) in view of Japan 585 (JP 2006-088585) and Furusawa (US 2015/0151586) as applied above and further in view of Japan 104 (JP 2005-263104).
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide the rubber particles in the "BASE RUBBER LAYER" 6 of Sandstrom et al's tire tread with a size of 0.1 to 2.0 mm since Japan 104, also directed to including rubber particles in a base rubber layer of a tire tread, teaches using recycled rubber particles having an average diameter of less than or equal to 0.4 mm [FIGURE 1, machine translation].   
Remarks
8)	The remaining references are of interest.
9)	No claim is allowed.
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 22, 2022